TERYL RESOURCES CORP. TO REGISTERED HOLDERS AND NON-REGISTERED HOLDERS (BENEFICIAL HOLDERS) RETURN CARD - 2008 In accordance with National Instrument No.54-101 – Communication with Beneficial Owners of Securities of a Reporting Issuer (“NI 54-101”) and pursuant to the Securities Act and Securities Rules (British Columbia): (a) a registered shareholder may elect annually to have their name added to an issuer's supplemental mailing list in order to receive quarterly reports for the issuer's first, second and third fiscal quarters.Registered shareholders will automatically receive a quarterly report for an issuer's fourth fiscal quarter; and (b) a non-registered shareholder may elect annually to have their name added to an issuer's supplemental mailing list in order to receive quarterly reports for the issuer's first, second and third fiscal quarters.Non-registered shareholders entitled to receive an issuer's audited financial statements pursuant to NI 54-101 will receive a quarterly report for an issuer's fourth fiscal quarter. TO:Computershare Investor Services Inc. On behalf of TERYL RESOURCES CORP. (the "Company") 3rd
